Title: From Thomas Jefferson to William Sampson, 20 December 1807
From: Jefferson, Thomas
To: Sampson, William


                        
                            Washington Dec. 20. 07.
                        
                        Th: Jefferson presents his compliments to mr Sampson and his thanks for the volume of his memoirs which he
                            was so kind as to send him and which he shall read with pleasure the first moments of leisure. it adds a monument the more
                            of what a country loses, when it loses it’s self-government. he thanks mr Samson also for the letter from mr Hamilton
                            Rowan, for whose character he entertains a high esteem. he prays mr Samson to accept the assurances of his respect.
                    